*977Motion, insofar as it seeks to dismiss the appeal taken by third-party defendant G & H Steel Service, Inc., denied. Motion, insofar as it seeks to dismiss the appeal taken by defendant Southern Steel Corporation, granted and appeal dismissed, without costs, upon the ground that defendant, having stipulated to the additur at the Appellate Division, is not a party aggrieved (see, CPLR 5511; Sogg v American Airlines, 83 NY2d 846; Gilroy v American Broadcasting Co., 43 NY2d 825; Dudley v Perkins, 235 NY 448, 457).